
	
		III
		110th CONGRESS
		1st Session
		S. RES. 248
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2007
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 20, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			July 24, 2007
			Considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Dame
		  Lois Browne Evans, Bermuda’s first female barrister and Attorney General, and
		  the first female Opposition Leader in the British Commonwealth.
		  
	
	
		Whereas Dame Lois Browne Evans was born in 1927 in
			 Bermuda, and attended the Central School and Middle Temple at London’s Inns of
			 Court in the United Kingdom;
		Whereas, in June 1952, at the age of 26, Dame Lois Browne
			 Evans was called to the London Bar, and the following December called to the
			 Bermuda Bar and opened her own practice;
		Whereas Dame Lois Browne Evans became Bermuda’s first
			 female barrister and went on to a distinguished career as a leading
			 counsel;
		Whereas Dame Lois Browne Evans was a lifelong advocate for
			 the rights of workers and black Bermudians and a prominent member of the
			 Progressive Labour Party (PLP);
		Whereas Dame Lois Browne Evans was elected to Parliament
			 in 1963 and became the first black female to serve in Parliament;
		Whereas, in 1968, in Bermuda’s first general election in
			 which all adults were entitled to vote, Dame Lois Browne Evans was elected the
			 PLP’s Parliamentary Leader and became the first female Opposition Leader in the
			 British Commonwealth;
		Whereas Dame Lois Browne Evans held the position of
			 Opposition Leader until 1972 and, in 1973, became Jamaica’s Honorary Counsel in
			 Bermuda, the first Bermudian to serve in this capacity;
		Whereas in 1976 Dame Lois Browne Evans was again elected
			 to Parliament and served as the Opposition Leader until 1985;
		Whereas the PLP won its first election in 1998 and Dame
			 Lois Browne Evans was appointed Minister of Legislative Affairs;
		Whereas in 1999 Dame Lois Browne Evans became Bermuda’s
			 first elected Attorney General and first female Attorney General;
		Whereas Dame Lois Browne Evans was Bermuda’s longest
			 serving Member of Parliament;
		Whereas Dame Lois Browne Evans debated at the historic
			 London and Bermuda Constitutional Conferences and served as a delegate to
			 numerous international conferences in Africa, New Zealand, the United States,
			 and the Caribbean;
		Whereas Dame Lois Browne Evans was a member of the
			 International Federation of Women Lawyers and a founding member of the Bermuda
			 Business and Professional Women’s Club;
		Whereas Dame Lois Browne Evans led an exceptional life in
			 which she played a major role in the racial integration of Bermuda and advanced
			 the cause of civil, human, and minority rights in Bermuda and throughout the
			 world; and
		Whereas Dame Lois Browne Evans passed away on May 29,
			 2007, at the age of 79: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its profound sympathy to the
			 family of Dame Lois Browne Evans and the citizens of Bermuda on the passing of
			 Dame Lois Browne Evans; and
			(2)commends the
			 exemplary lifetime achievements of Dame Lois Browne Evans, her commitment to
			 public service, and the singular role she played as a true pioneer who forged
			 the way ahead for women and minorities.
			
	
	
